                        Case 5:19-cv-00310-HE Document 2 Filed 05/16/19 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District
                                                   __________ DistrictofofOklahoma
                                                                           __________

                (1) ALLISON BEARD, et al.,                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. CIV-19-310-HE
                                                                    )
        (1) DELYNN FUDGE, Executive Director,                       )
           Oklahoma Pardon and Parole Board                         )
           and in her individual capacity, et at.,                  )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joe M. Allbaugh, Director,
                                           Oklahoma Department of Corrections
                                           and in his individual capacity.
                                           3400 Martin Luther King Avenue
                                           Oklahoma City, OK 73111-4298
                                           Phone: (405) 521-6600


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RONALD “SKIP” KELLY, OBA # 4937
                                           Two Broadway Executive Park
                                           205 NW 63rd, Suite 150
                                           Oklahoma City, OK 73116
                                           (405) 235-1976
                                           (405) 286-6316 (fax)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                         2:25 pm, May 16, 2019

Date:             05/16/2019
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 5:19-cv-00310-HE Document 2 Filed 05/16/19 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. CIV-19-310-HE

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 5:19-cv-00310-HE Document 2 Filed 05/16/19 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofOklahoma
                                                                           __________

                (1) ALLISON BEARD, et al.,                         )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. CIV-19-310-HE
                                                                   )
        (1) DELYNN FUDGE, Executive Director,                      )
           Oklahoma Pardon and Parole Board                        )
           and in her individual capacity, et at.,                 )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DELYNN FUDGE, Executive Director,
                                           Oklahoma Pardon and Parole Board
                                           and in her individual capacity.
                                           2915 N. Classen Blvd., Suite 405
                                           Oklahoma City, OK 73106
                                           Phone: (405) 521-6600


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RONALD “SKIP” KELLY, OBA # 4937
                                           Two Broadway Executive Park
                                           205 NW 63rd, Suite 150
                                           Oklahoma City, OK 73116
                                           (405) 235-1976
                                           (405) 286-6316 (fax)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                              2:25 pm, May 16, 2019

Date:             05/16/2019
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 5:19-cv-00310-HE Document 2 Filed 05/16/19 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. CIV-19-310-HE

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
